*5OPINION OF THE COURT
Per Curiam.
After being served with the petition, the respondent submitted an affidavit of resignation dated July 6, 2004, in which he admits that he is presently the subject of one charge of professional misconduct alleging that he engaged in conduct involving dishonesty, fraud, deceit, or misrepresentation. He acknowledges that he cannot successfully defend himself on the merits against that charge.
The respondent avers that his resignation is freely and voluntarily tendered, that he is not being subject to coercion or duress, and that he is fully aware of the implications of submitting his resignation. The resignation is submitted subject to any application which could be made by the petitioner to direct that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a). The respondent acknowledges the continuing jurisdiction of the Court to make such an order. He is aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him and he specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Inasmuch as the respondent’s submission conforms with 22 NYCRR 691.9, the petitioner recommends its acceptance.
Under the circumstances, the proffered resignation is accepted, the respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Prudenti, PJ., Florio, Ritter, Santucci and Mastro, JJ., concur.
Ordered that the resignation of the respondent, Nicholas H. Golfinopoulos, is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Nicholas H. Golfinopoulos, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent, Nicholas H. Golfinopoulos, shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Nicholas H. Golfinopoulos, is com*6manded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Nicholas H. Golfinopoulos, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f); and it is further,
Ordered that the disciplinary proceeding authorized by decision and order on application of this Court dated April 26, 2004, is discontinued.